Citation Nr: 1218888	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  04-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU) due to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  

The TDIU issue has been before the Board of Veterans' Appeals (Board) on several occasions, the last time in February 2011.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

In June 2006, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.


FINDINGS OF FACT

1.  Effective December 29, 2000, the Veteran had a combined disability rating of 70 percent due to the following service-connected disabilities:  degenerative disc disease and spondyloarthritis of the lumbar spine with a herniated disc at L4-L5, evaluated as 70 percent disabling; the residuals of a cerebral concussion, evaluated as 10 percent disabling; and the residuals of a fractured nose, evaluated as noncompensable.

2.  Effective July 1, 2004, the Veteran had a combined disability rating of 80 percent due to the following service-connected disabilities:  degenerative disc disease and spondyloarthritis of the lumbar spine with a herniated disc at L4-L5, evaluated as 70 percent disabling; radiculopathy of the left lower extremity, evaluated as 10 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; the residuals of a cerebral concussion, evaluated as 10 percent disabling; and the residuals of a fractured nose, evaluated as noncompensable.

3.  The Veteran has a General Educational Development Test (GED) diploma and work experience as a mechanic and in construction, carpentry, electronics, and hairdressing.

4.  The Veteran's service-connected disorders do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In December 2000, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA also informed him of the criteria for a TDIU.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's Social Security records; records reflecting the Veteran's treatment from September 1999 through February 2008; records reflecting the Veteran's treatment from December 2000 through December 2001, by or through C. W., M.D.; the Veteran's VA Vocational Rehabilitation and Education folder; and the transcript of the Veteran's June 2006 hearing before the undersigned Veterans Law Judge.  

In April and May 2002, July 2004, June 2005, March 2008, and January 2010, VA examined the Veteran to determine the nature and extent of his service-connected disabilities and their collective impact on his ability to work.  The VA examination reports show, generally that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.
Analysis

In his March 2004 substantive appeal, and during his June 2006 hearing before the undersigned Veterans Law Judge, the Veteran testified that he was unable to work, primarily due to his service-connected back disorder.  He reported that his low back disorder was manifested by persistent pain, severe limitation of motion, muscle spasm, and an absent ankle jerk.  He reported that he used a back brace and cane daily, and that he took pain medication and used a TENS unit with very little relief.  He maintained that she could not sit for prolonged periods of time, walk any distance, or perform any type of physical labor.  Moreover, he noted that he was unable to engage in recreational activities, such as golf, running or racquetball and that he had to have somebody help him with his yardwork.  He also stated that he could not pick things up off the floor, that he needed help putting on his shoes and socks, that he needed help reaching lower extremities in the shower, and that he needed help trimming hi toenails.  

In addition to the foregoing, the Veteran stated that he had been receiving Social Security Disability Insurance for many hears and that attempts to get employment with government agencies, such as the United States Post Office and the United States Park Service, as well as attempts to get work with private employers, such as GTE, had been unsuccessful due to his inability to pass a physical examination.  Therefore, he contended that due to his service-connected disabilities, he was unable to secure or maintain any form of substantially gainful employment.  Accordingly, he maintained that a TDIU was warranted.  

After carefully considering the claim in light of the record and the applicable law, however, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report the symptoms affecting his back and lower extremities.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability or whether his service-connected disabilities are of such severity as to preclude him from securing or maintaining substantially gainful employment.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran's claim for a TDIU was received on December 29, 2000.  At that time, he had a combined disability rating of 70 percent due to the following service-connected disabilities:  degenerative disc disease and spondyloarthritis of the lumbar spine with a herniated disc at L4-L5, evaluated as 70 percent disabling; the residuals of a cerebral concussion, evaluated as 10 percent disabling; and the residuals of a fractured nose, evaluated as noncompensable.  During the course of the appeal, 

The combined rating was raised to 80 percent when the RO granted entitlement to  service connection for radiculopathy of the lower extremities.  Each lower extremity was evaluated as 10 percent disabling, effective July 1, 2004.  

When the Veteran has a combined schedular evaluation less than 100 percent disabling, a total rating may, nonetheless, be assigned, provided that when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

Since VA received the Veteran's claim for a TDIU, he has clearly met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  The remaining question for resolution, then, is whether his service-connected disabilities preclude him from following a substantially gainful occupation.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA adjudication manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).  

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2009).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the evidence of record, including VA Form 21-8940, received by the RO December 29, 2000, shows that the Veteran has a GED and work experience as a mechanic and in construction.  During a January 2010 VA Social and Industrial Survey, the Veteran reported additional work experience in multiple vocations, such as a carpentry, electronics, and hairdressing.  

Since the receipt of his December 2000 claim, the Veteran has been followed by a private practitioner, as well as VA, primarily for his service-connected degenerative disc disease and spondyloarthritis of the lumbar spine with a herniated disc at L4-L5.  From September 2001 through October 2003 and February and May 2007, he received multiple injections from VA to block the pain radiating from his spine into his lower extremities.  Moreover, in February and May 2007, he underwent modified RACZ procedures to mitigate his lumbar spine pain.  While the Veteran continues to be treated by VA for chronic back pain, recent EMG and nerve conduction studies of the Veteran's lower extremities, such as those performed in November 2007, have been, essentially, normal.  

In addition to his service-connected back disorder, the evidence shows that the Veteran has received treatment for his service-connected headaches.  For example, during an April 2002 VA examination, it was also noted that he had a constant low grade headache associated with his service-connected residuals of a concussion.  More recent records, such as the report of a January 2010 VA neurologic examination show that they occur randomly, at least once a week.  However, he acknowledges that such headaches do not have any effect on his performance of the activities of daily living and that, generally, they do not seem to bother him very much.  Similarly, he receives little treatment for his service-connected nasal disorder, and there is no competent objective evidence that it impairs the Veteran's ability to work.  

The Veteran's VA Vocational Rehabilitation and Education folder shows that in 2002 and 2003, he applied for VA Vocational Rehabilitation benefits.  However, he ultimately withdrew that application, stating that he did not wish to jeopardize his receipt of Social Security Disability Insurance and Medicare.  

The Veteran's Social Security records show that he has been receiving Social Security Disability Insurance for a disability which began in December 1978.  While a finding of unemployability by the Social Security Administration is relevant evidence which needs to be weighed and evaluated, it is not dispositive of the issue.  Indeed, the actions of the Social Security Administration are not controlling on VA.  Each agency has its own law and regulations to consider in making such a determination.  Thus, a finding of unemployability by the Social Security Administration is not binding on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  In this regard, the Board notes that the Social Security Administration initially awarded the Veteran benefits due to his service-connected lumbar disc disease.  However, in the late 1980's, the primary disability was changed to a psychiatric disorder, variously characterized as somatoform disorder and a passive-aggressive personality disorder.  During his hearing, the Veteran acknowledged that his Social Security Disability Insurance was for a nonservice-connected "social disorder" rather than his service-connected low back disorder.  Thus, the fact that the Veteran is receiving Social Security Disability Insurance has little, if any, probative value in deciding the Veteran's appeal.  Therefore, in an effort to determine the effect of the Veteran's multiple service-connected disorders on his ability to work, VA scheduled the Veteran for multiple VA examinations in January 2010.  

Following multiple VA examinations, including a comprehensive VA general medical examination and an examination of the Veteran's spine, the examiners concurred that while the Veteran's service-connected low back disorder would, generally, preclude employment requiring physical exertion, it would not preclude more sedentary vocations, such as customer service, sales, or other non-physical labor.  Moreover, the VA general medical examiner found that the Veteran's service-connected headaches and nasal disorder would not impair his ability to perform physical or sedentary employment.  The Veteran has not presented any competent objective evidence to the contrary; and, therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim that he is unemployable due to his multiple service-connected disabilities.  

Inasmuch as the preponderance of the evidence is against the Veteran's claim that he is unemployable due to his service-connected disabilities, he does not meet the criteria for a TDIU.  Accordingly, a TDIU is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, because the preponderance of the evidence is against the Veteran's claim, it does not raise a reasonable doubt so as to warrant resolution of the claim in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).  Therefore, the doctrine of reasonable doubt is not applicable.  



ORDER

Entitlement to a TDIU is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


